NO








NO. 12-10-00267-CR
NO. 12-10-00268-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
DAVID LANCELOT JENKINS, JR.,
APPELLANT                                                     '     APPEALS
FROM THE 402ND
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     WOOD
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant,
David Lancelot Jenkins, Jr., attempts to appeal from an order denying his
motion for appointment of counsel pursuant to article 64 of the Texas Code of
Criminal Procedure.  
            A
convicted person is entitled to appointed counsel if (1) he informs the trial
judge that he wishes to submit a motion for forensic DNA testing under chapter
64, (2) the trial judge finds that “reasonable grounds” exist for the filing of
the motion, and (3) the trial judge finds that the convicted person is
indigent.  Tex. Code Crim. Proc. Ann. art.
64.01(c) (Vernon Supp. 2010).  Except in capital cases in which the death
sentence was imposed, an appeal under chapter 64 is to a court of appeals in
the same manner as an appeal of any other criminal matter.  Id.
art. 64.05 (Vernon 2006).  However, the court of criminal appeals has recently
held that an order denying appointed counsel under article 64.01(c) is not an
immediately appealable order.  Gutierrez v. State, 307 S.W.3d
318, 319 (Tex. Crim. App. 2010).  Instead, the order is appealable “if and
when” the motion for forensic DNA testing is denied.  Id. at 323.
            On
August 17, 2010, this court notified Appellant that the information received in
these appeals does not include a final judgment or other appealable order and
therefore does not show the jurisdiction of this court. See Tex. R. App. P. 37.2. Appellant was
further notified that these appeals would be dismissed unless the information
was amended on or before September 16, 2010, to show the jurisdiction of this
court. See Tex. R. App. P. 44.3. 
Appellant responded by furnishing a copy of the order denying his motion for
appointed counsel.  Because this order is not appealable, Appellant has not
shown the jurisdiction of this court.  See id.  Accordingly, these
appeals are dismissed for want of jurisdiction.  See Tex. R. App. P. 42.3(a).
Opinion delivered September 15, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)